                        Case 1:19-mj-09341-UA Document 5 Filed 10/15/19 Page 1 of 8
AO 98 (Rev. 12/ 11 ) Appearance Bond                                                       ORIGINAL
                                        UNITED STATES DISTRICT COURT
                                                                       for the
                                                      Southern      District of New York

                    United States of America                              )
                                   V.                                     )
                                                                          )            19 MAG 9341
                            SYLVIA ASH                                    )
                               Defendant                                  )

                                                           APPEARANCE BOND

                                                           Defendant's Agreement
I,                          SYLVIA ASH                           (defe ndant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited ifl fail:
            ( [gj ) to appear for court proceedings;
            ( [gj ) if convicted, to surrender to serve a sentence that the court may impose; or
            ( [gj) to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                 Type of Bond
( [gj ) (1) This is a personal recognizance bond.

( X ) (2) This is an unsecured bond of$

( [gj ) (3) This is a secured bond of$
                                                   - - -500,000.00
                                                         ~ - - - - - - - , secured by:
        ( [gJ ) (a) $ ___l_O
                           _O~,o_o_o_.o_o___ , in cash deposited with the court.

        ( [gj ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                  (describe the cash or other property, including claims on it - such as a lien, mortgage, or loan - and attach proof of
                  ownership and value):
                         RESIDENCE IN BROOKLYN

                  If this bond is secured by real property, documents to protect the secured interest may be filed ofrecord.

        (D )      (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):




                                                     Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
                         Case 1:19-mj-09341-UA Document 5 Filed 10/15/19 Page 2 of 8
                                                                                                                          Page 2

AO 98 (Rev. 12/11) Appearance Bond




Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: ( 1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

                                                         Declarations

Ownership of the Property. I, the defendant - and each surety - declare under penalty of perjury that:
         ( 1)    all owners of the property securing this appearance bond are included on the bond;
         (2)     the property is not subject to claims, except as described above; and
         (3)     I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
         while this appearance bond is in effect.

Acceptance. I, the defendant - and each surety - have read this appearance bond and have either read all the conditions of
release set by the court or had them explained to me. I agree to this Appearance Bond.




I, the defendant- and each surety- declare under penalty of perjury that this information is true. (See 28 U.S.C.§ 1746.)


Date:       l"t)ttt11'90CT 1 5 2019_


                         Surety/property owner -                             Surety/property owner - signature and date




                         Surety/property owner -                             Surety/property owner - signature and date



                         Surety/property owner -                             Surety/property owner - signature and date



                                                                CLERK OF COURT



Dat~


Approved.
                    OCT 1 5 20li                              4 ~
Date:       10/1 l/l 9        ut:     j   5 201i
                                                                                        AUSA ELI MARK
                          Case 1:19-mj-09341-UA Document 5 Filed 10/15/19 Page 3 of 8

AO 199A (Rev. 12/ 11 ) Order Setting Conditions of Release                                                            Page I of _ _ _ Pages



                                         UNITED STATES DISTRICT COURT
                                                                         for the
                                                             Southern   District of   New York


                    United States of America                                 )
                                    V.                                       )
                                                                             )        Case No .          19MAG 9341
                            SYLVIA ASH                                       )
                                Defendant                                    )

                                         ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

( 1)   The defendant must not violate federal, state, or local law while on release.

(2)    The defendant must cooperate in the collection of a DNA sample ifit is authorized by 42 U.S.C. § 14135a.

(3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before making
       any change of residence or telephone number.

(4)    The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
       the court may impose.

       The defendant must appear at:
                                                                                                 Place




       on
                                                                             Date and Time


       If blank, defendant will be notified of next appearance.

(5)    The defendant must sign an Appearance Bond, if ordered.
                               Case 1:19-mj-09341-UA Document 5 Filed 10/15/19 Page 4 of 8
AO 199B (Rev. 12/11) Additional Conditions of Release                                                                                           Page      of          Pages
                                                      ADDITIONAL CONDITIONS OF RELEASE
           IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

( D)       (6)   The defendant is placed in the custody of:
                 Person or organization
                 Address (only ifabove is an organi=ation)
            City and state -;------:---:----:------::-:-----------=-=--------------                      Tel. No.
~ho a~ees t? ( a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court _p_r_o-ce_e_d-in_g_s_, _an
                                                                                                                                           _ d_(_c_) -n-o-ti-fy- th-e- co_u_rt_
1mmed1ately 1fthe defendant violates a condition of release or is no longer in the custodian 's custody.

                                                                              Signed: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                            Custodian                                          Date
(~)      (7) The defendant must:
       ( X ) (a) submit to supervision by and report for supervision to the PRETRIAL SERVICES AS DIRECTED
                 telephone number        _ _ _ _ _ _ _ , no later than
       ( X ) (b) continue or actively seek employment.
       ( D) (c) continue or start an education program.
       ( ~) (d) surrender any passport to :       PRETRIAL SERVICES
       ( ~) (e) not obtain a passport or other in-te-rn
                                                      - at--:-i-on- a--:-1-t_ra_v_e:-
                                                                                   l -:-
                                                                                     do_c_u_m_e_n_t--'. -- - - - - - - - - - - - - - - - - - - - - - - - - - - -
       ( ~ ) (f) abide by the following restrictions on personal association, residence, or travel:              SDNY & EDNY
                                                                                                                --------------------

       (D )      (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                     including: NO CONTACT WITH ANY CURRENT OR FORMER MCU BOARD MEMBERS, SUPERVISORY
                                  COMMITTEE MEMBERS OR OFFICERS, EXCEPT IN THE PRESENCE OF COUNSEL;
                            NO CONT ACT WITH ANY WITNESSES EXCEPT IN THE PRESENCE OF COUNSEL
       (D )      (h) get medical or psychiatric treatment:

       (D )      (i) return to custody each
                                            -----
                                                  at ____ o'clock after being released at _ _ _ _ _ o' clock for employment, schooling,
                     or the following purposes:

       (D )      U) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                  necessary.
       (   ) (k) not possess a firearm, destructive device, or other weapon.
       ( D ) (I) not use alcohol ( D ) at all ( D ) excessively.
       ( D) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                  medical practitioner.
           ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                  random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                  prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
                  accuracy of prohibited substance screening or testing.
           ) ( o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                  supervising officer.
           ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                  ( D) (i) Curfew. You are restricted to your residence every day ( D) from _ _ _ _ _ to _ _ _ _ , or ( D ) as
                               directed by the pretrial services office or supervising officer; or
                  ( D) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                              medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                              activities approved in advance by the pretrial services office or supervising officer; or
                  ( D) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                              court appearances or other activities specifically approved by the court.
       ( ~) (q) submit to location GPS monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                  requirements and instructions provided.
                  (~) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                         supervising officer.
       (D )      (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                     arrests, questioning, or traffic stops.
             Case 1:19-mj-09341-UA Document 5 Filed 10/15/19 Page 5 of 8


                           ADDITIONAL CONDITIONS OF RELEASE
( ~ ) (s) $500,000.00 PRB; CO-SIGNED BY 3 FRP'S; SECURED BY $100,000.00 CASH/PROPERTY (BROOKLYN
       RESIDENCE); TRAVEL LIMITS INCLUDE THE SONY & EDNY; SURRENDER OF TRAVEL DOCUMENTS
       AND NO NEW APPLICATIONS; PRETRIAL SUPERVISION AS DIRECTED BY PTS; ELECTRONIC GPS
       MONITORING; DEFENDANT IS TO PAY ALL OR PART OF THE COST OF THE LOCATION
       MONITORING AS DETERMINED BY PTS; DEFENDANT IS TO CONTINUE OR SEEK EMPLOYMENT;
       DEFENDANT IS TO SEEK EMPLOYMENT; NO CONTACT WITH ANY CURRENT OR FORMER MCU
       BOARD MEMBERS, SUPERVISORY COMMITTEE MEMBERS OR OFFICERS, EXCEPT IN THE
       PRESENCE OF COUNSEL; NO CONTACT WITH ANY WITNESSES EXCEPT IN THE PRESENCE OF
       COUNSEL; LOCATION MONITORING SUPPORTED BY STAND ALONE GPS. DEFENDANT TO BE
       RELEASED UPON OWN SIGNATURE PLUS THE SIGNATURE OF 1 FRP OR THE POSTING OF THE
       SECURITY OF THE BOND AND THE FITTING OF THE ANKLE BRACELET. ALL REMAINING
       CONDITIONS TO BE MET BY 10/18/19·
                        Case 1:19-mj-09341-UA Document 5 Filed 10/15/19 Page 6 of 8
DFAO 199C         (Rev. 09/08) Advice of Penalties                                                            Page         of         Pages
                                                                                                                     ---        ---
                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:             SYLVIA ASH                   19 MAG 9341            October 15, 2019
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions ofrelease may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten
       years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e. , in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to : obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (I) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than IO years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony- you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       ( 4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                     Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.


DEFENDANT RELEASED




                                                                                          City and State



                                                Directions to the United States Marshal

( •)    The defendant is ORDERED released after processing.
( •)    The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
        defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
        produced before the appropriate judge at the time and place specified.


Date: _ _ _ _ _ _ _ _ _ __
                                                                                   Judicial Offi cer 's Signature



                                                                                      f rint(d nam~ and riflu
                   Case 1:19-mj-09341-UA Document 5 Filed 10/15/19 Page 7 of 8
DFAO 199C   (Rev. 09/08) Advice of Penalties                                                    Page
                                                                                                       ---
                                                                                                               of
                                                                                                                    ---
                                                                                                                          Pages

            DISTRIBUTION:        COURT         DEFENDANT   PRETRIAL SERVICE   U.S. ATTORNEY     U.S. MARSHAL




                                                                                         TheEn;nx
                                                                                         Manhattan
                                                                                         WestcheStel"
                                                                                          li-Ockland
                                                                                           l)utchess
                                                                                            Or'amte
                                                                                           Jlutnam
                                                                                           suDi~an

                                                                                 Eastem l)istrid cf !'lltew ..,,.cl"k.

                                                                                  l?rnddYn (l\imts CC)un1Y)
                                                                                  (lueens {Oueens Coun1Y)
                                                                               Staten mano t~ 1cnmcnd t;:ClunlYJ
                                                                                 Lcfflt Island {ii.lauau & Suffolk.)




                                                                                §uffolk
                          Case 1:19-mj-09341-UA Document 5 Filed 10/15/19 Page 8 of 8

DOCKET No . . . ::.l.::.. .:9m=ag=9.. ::.3. . :. 4.c. .1_ _ _ _ _ _ __       DEFENDANT -=S..,_y"""'lv~ia=A'--"--"'sh,.,___ _ _ ___;1_ ..,_1...:..r__,
                                                                                                                                                   , '--+-
                                                                                                                                                        1 +O--"----:......::....-            ..;c.
                                                                                                                                                    [ i [··,~
                                                                                                                                                    ,.__.    I   \
                                                                                                                                                                     f
                                                                                                                                                                     f
                                                                                                                                                                         t I
                                                                                                                                                                         ....,_..f
                                                                                                                                                                                     .   ;       \
AUSA Eli Mark                                                                                                  Roger Archibald
                                                                             DEF.'S COUNSEL
                                                                             IZI RETAINED         •                                     •           •
                                                                                                       FEDE_RAL_D=E~F~E-ND=E-R=s==-c-J-A---,=-P-RE_S_E_NTME
                                                                                                                                                       _ _NT_O_NL_Y
• ________ INTERPRETER NEEDED
                                                                                              0 DEFENDANT WAIVES PRETRIAL REPORT
IZI Rule 5     D Rule 9 D Rule 5(c)(3) 0                Detention Hrg.             DATE OF ARREST 10/11 /l 9                                                • VOL. SURR.
D Other: - - - - - - - - - - - - - - -
                                                                                   TIME OF ARREST 1O·SOam                                                   • ON WRIT
                                                                                   TIME OF PRESENTMENT 4:50 om


                                                                     BAIL DISPOSITION
                                                                          0 SEE SEP. ORDER
0 DETENTION ON CONSENT W /0 PREJUDICE  O DETENTION: RISK OF FLIGHT/DANGER IZI SEE TRANSCRIPT
0 DETENTION HEARING SCHEDULED FOR:
0 AGREED CONDITIONS OF RELEASE      ---------
• DEF.RELEASED ON OWN RECOGNIZANCE
IZI $ 500 000     PRB IZI 3     FRP
IZI SECURED BY$ 100,000 or   CASH/PROPERTY: residence in Brooklyn
IZI TRAVEL RESTRICTED TO SDNY/EDNY/         ~===-=,..=.,===-c.=----------------
0 TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
IZI SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

IZI PRETRIAL SUPERVISION: 0 REGULAR O STRICT IZI AS DIRECTED BY PRETRIAL SERVICES
0   DRUG TESTING/TREATMT AS DIRECTED BY PTS O MENTAL HEAL TH EV AL/TREA TMT AS DIRECTED BY PTS
0   DEF. TO SUBMIT TO URINALYSIS ; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

0 HOME INCARCERATION       O HOME DETENTION O CURFEW IZI ELECTRONIC MONITORING IZI GPS
IZIDEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

IZI DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] 0 DEF. TO CONTINUE OR START EDUCATION PROGRAM
0 DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON
0 DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
IZI DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS: ....s'-"'e,,,_e.....
                                                                                         be><.!l.,,.OW.u.__ _ _ _ __
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ; REMAINING CONDITIONS TO BE MET BY: 10/18/19

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

No contact with any current or former MCU Board members, supervisory committee members or officers, except in the
presence of counsel.

No contact with any other witnesses except in presence of counsel. Location monitoring supported by Stand alone GPS

Def can be released on 1) FRP signature or posting of the security for the bond; and 2) fitting of the ankle bracelet.

Remaining conditions to be met 10/ 18/19.
0   DEF. ARRAIGNED; PLEADS NOT GUILTY                                                            O CONFERENCE BEFORE D.J. ON _ _ _ _ __
• DEF.WAIVES INDICTMENT
• SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S .C. § 316l(h)(7) UNTIL _ _ _ _ __
For Rule 5(c)(3) Cases:
• IDENTITY HEARING WAIVED                                                  0 DEFENDANT TO BE REMOVED
• PRELIMINARY HEARING IN SDNY WAIVED                                     •   CONTROL DATE FOR REMOVAL: _ _ _ _ __


PRELIMINARY HEARING DATE: ~l=l/~1/~1~9_ __                                 0 ON DEFENDANT'S CONSENT

DATE: 10/11/19
                                                                                          UNITED STATES MAGISTRATE JUDGE, S.D.N.Y.
~        (original)-COURT FILE           ElliK - U.S . ATTORNEY'S OFFICE             1'.ELl.,illY - U.S . MARSHAL                 QREEN- PRETRIAL SERVICES AGENCY
Rev' d 2016
